  Case 1:20-cv-00162-JTN-RSK ECF No. 7 filed 04/30/20 PageID.16 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 DAVID STOCCK,

        Plaintiff,
                                                                    Case No. 1:20-cv-162
 v.
                                                                    HON. JANET T. NEFF
 UNKNOWN PARTIES, et al.,

        Defendants.
 ____________________________/

                                            ORDER

       This is a civil action filed by a pro se litigant. The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation on April 7, 2020, recommending that Plaintiff’s

complaint be dismissed for lack of subject matter jurisdiction. The Report and Recommendation

was duly served on Plaintiff. No objections have been filed. See 28 U.S.C. § 636(b)(1).

Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 6) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Complaint is DISMISSED for the reasons set forth

in the Report and Recommendation.

       A Judgment will be entered consistent with this Order.



Dated: April 30, 2020                                         /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
